Citation Nr: 1111369	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 2008, for the assignment of a 40 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine.

2.  Entitlement to an effective date earlier than May 30, 2006, for the assignment of a 10 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Hartford, Connecticut Department of Veterans' Affairs (VA) Regional Office (RO), located in Newington Connecticut, wherein the RO granted the Veteran's claim for an increased disability rating for his service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine and assigned an evaluation of 40 percent, effective October 3, 2008, the date of his claim for increase.  He filed a notice of disagreement (NOD) in February 2009 and was thereafter provided a statement of the case (SOC) in June 2009.  By a June 2009 rating decision, the Veteran was awarded a 10 percent disability rating for his service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine, effective May 30, 2006, and the RO continued the 40 percent evaluation for the service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine, effective October 3, 2008.  He perfected a timely substantive appeal in August 2009.  


FINDINGS OF FACT

1.  The objective evidence of record does not demonstrate symptoms consistent with those providing the basis for the assignment of a 40 percent rating for levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine prior to October 3, 2008.

2.  The objective evidence of record does not demonstrate symptoms consistent with those providing the basis for the assignment of a 10 percent rating for levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine prior to May 30, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an assignment of an effective date prior to October 3, 2008, for the assignment of a 40 percent disability rating for levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 5239 (2010).

2.  The criteria for an assignment of an effective date prior to May 30, 2006, for the assignment of a 10 percent disability rating for levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Code 5239 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an earlier effective date for the award of increased compensation in the December 2008 rating decision, he was provided notice of the VCAA in November 2008.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in November 2008 pertaining to the downstream disability rating and effective date elements of his claim, and was furnished a SOC in June 2009 with subsequent re-adjudication in a September 2009 Supplemental Statement of the Case (SSOC).  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his effective date claim.  The Veteran reported in his NOD and VA form 9 that his current back disability warranted a 40 percent disability rating back to the day following his discharge from service as this symptomatology has existed since his active service.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, a VA examination, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Statutory and regulatory provisions specify that unless otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If it is factually ascertainable that the disability increased within one year preceding the date of claim for the increased rating, the effective date of increased compensation will be the date the disability increased within that year.  38 C.F.R. § 3.400(o)(2).  

The Veteran is currently assigned a 40 percent disability rating for low back strain under the provisions of Diagnostic Code 5239, pertaining to lumbosacral strain.  38 C.F.R. § 4.71a (2010).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.
Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a (2010).

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a (2010).

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a (2010).

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2010).

Analysis

The Veteran contends that the current assignment of 40 percent for his service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine should be awarded an effective date back to the day following his discharge from service.  In his October 2008 claim, February 2009 NOD and August 2009 VA form 9, he reported that his current levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine with symptoms of pain and weakness had existed since his active service when he was injured in an airborne operation when his parachute collapsed.  

VA outpatient treatment reports from May 2006 to November 2008 reflect that the Veteran received treatment for chronic back pain and chronic low back pain.  In May 2006, the Veteran reported that his lower back pains were getting worse, he had a "TENS" unit that did not help, and he worked at Wal-Mart and found difficulty lifting heavy things which had gotten worse.  At this time, a physical examination reflected the Veteran's reported pain was at an eight out of 10 for which he was provided medication and he had kyphosis of the back.  The Veteran was diagnosed with arthropathy with bulging disc of the back.  In July 2006, a magnetic resonance imaging (MRI) report reflects findings of no evidence of central canal stenosis or neural foraminal narrowing without any disc herniations, and prominent ectactic nerve root sleeves at L5-S1 level bilaterally of which the clinical significance was unclear.  

An October 2008 VA outpatient treatment report reflects that the Veteran had been last seen in primary care in 2006 and presented with complaints that lower back pain was slowly getting worse.  At this time, the Veteran reported the use of a "TENS" unit and medications, flexeril and soma, without help and he had physical therapy in the past.  A physical examination revealed pain was at an eight out of 10 for which the Veteran was given medication and he had kyphosis of the back.  This VA treatment reports also notes prior MRI reports from September 2004 and July 2006 with findings of multiple mild to moderate facet arthropathy within the mid and lower lumbar spine, a minimal anular disc bulge at the L4-5 level without significant foraminal or central canal, no evidence of acute abnormality of the lumbosacral spine, no evidence of central canal stenosis or neural foraminal narrowing without any disc herniations, and prominent ectactic nerve root sleeves at L5-S1 level bilaterally of which the clinical significance was unclear.  The Veteran was diagnosed with chronic low back pain.  The September 2004 MRI report is also reflected in the Veteran's service treatment reports.  

In a December 2008 VA examination, the Veteran reported having chronic and constant pain in the lower back and upper back which was dull, increased with weather changes, and intermittently radiated down the right leg.  Pain was rated as a six to seven out of 10 at its worst and four out of 10 on a good day.  Flare-ups occurred once per week with pain at a seven out of 10, and lasting for up to two hours.  The Veteran also reported symptoms of constant stiffness and denied weakness and numbness at this time.  Treatment included pain medication.  The Veteran also reported having chiropractic treatment and acupuncture with no results.  Precipitating factors included cold, damp and rainy weather as well as any physical movement.  Alleviating factors included rest, time and stopping activity.  He reported that he worked through his pain, had decreased production at work, he had to sit and take breaks, and his paycheck was affected.  

The Veteran walked unaided and with no assistive devices (cane, crutches, walker or brace), however, he reported that while walking, he had to lean against objects and used a handrail at times.  He was able to walk comfortably for approximately one half of a city block, walk for 15 minutes at a slow pace on even ground, stand for approximately 30 minutes before he would experience intense pain, sit without difficulty for a long as he had back support, drive a car with lumbar support, drive for one hour before needing to get out and stretch.  The lack of movement was noted to cause the back to tense and spasm.  The Veteran was noted as not unsteady and did not have a history of falls.  His functional assessment included having difficulty transferring from sitting to standing positions and there was no effect on his activities of daily living.  The Veteran worked for Comcast installing cable boxes, four to five hours a day.  He reported he can no longer do the job because it is too physical, entailing climbing ladders, stairs and poles, although his boss had been accommodating.  He also stated that he was unable to have sexual relations with his wife as it was too physically demanding.  

A physical examination revealed the Veteran was able to ambulate well without assistance, had a steady, slow and deliberate gait, used a handrail when walking, deep tendon reflexes of 2++ in upper and lower extremities, positive heel and toe walk, positive tandem walk, no involuntary movements, positive proprioception in bilateral upper and lower extremities, positive bilateral straight leg raises at 60 degrees, and positive sensation with monofilament, light touch, pain, temperature, and variation.  He was unable to squat and was noted to have an abnormal spine with increased lordosis in the mid to lower back, normal limbs, and shoulders forward in posture.  Range of motion of the thoracolumbar spine revealed flexion was to 25 degrees with pain from zero to 25 degrees, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 30 degrees with pain at 30 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, and right and left lateral rotation to 30 degrees with pain at 30 degrees for both.  While there was painful joint on motion, neither the range of motion nor joint function was additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use with two to three repetitions.  There was positive guarding, but no muscle spasm or localized tenderness with preserved spinal contour, and no muscle spasm or guarding that was severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  No fixed deformity, including ankylosis or abnormality of the musculature of the back, or unfavorable ankylosis of the thoracolumbar spine was found.  He was diagnosed with lower lumbar levoscoliosis with subjective complaints of pain, mild to moderate functional loss or limitations and the back pain affected his ability to do his job.  

In an August 2009 letter, the Veteran's private chiropractor reported that he treated the Veteran in July 2004, at which time he presented with low back pain, radiating into the left leg and foot, was able to walk on his heels and toes without difficulty, had a positive straight leg raise test on the left at 40 degrees, and normal muscle and sensation testing.  He also reported that the Veteran had a decreased range of motion with flexion to 40 degrees and extension to 8 degrees, right lateral flexion to 12 degrees and right and left rotation to 30 degrees with pain.  Spasming was noted in the multifidus and erector spinae muscles.  Segmental dysfunction was found on motion palpation at "T6-7-8-9 and at L3-4-5."  The private chiropractor also noted that he saw the Veteran again in May 2005 (on May 27, 2005) at which time the Veteran had exacerbated the low back pain from lifting in the course of employment but it was non-radicular in nature.  

After a careful review of the record, the Board finds that the satisfactory lay and medical evidence of record does not support the Veteran's claims for an effective date earlier than October 3, 2008, for the assignment of a 40 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine and an effective date earlier than May 30, 2006, for the assignment of a 10 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine.  

In this case, a March 2005 rating decision granted service connection for levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine, and assigned a noncompensable evaluation, effective February 7, 2005, the day after his discharge from service.  He was notified of this decision and his appellate rights in a March 2005 letter.  The Veteran filed a NOD in June 2005, expressing disagreement with the disability rating assigned for his back disability and was issued a SOC in July 2005, however, a timely substantive appeal was not filed with respect to this issue.  Therefore, as the Veteran did not file a timely substantive appeal within the prescribed time period and there was no receipt of records within one year of the notice of the March 2005 rating decision which would require the issuance of a SSOC, the March 2005 decision which was engendered by the September 2004 claim became final.  38 U.S.C.A. § 7105 (West 2002 & 2009); 38 C.F.R. §§ 20. 302(b), (c), 20.1103 (2010).  Hence, an earlier effective date for the assignment of a compensable disability rating for levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine based on the filing of the original claim for service connection in September 2004 is not warranted.  

Following the establishment of finality of the March 2005 rating decision, the Veteran filed a claim for a compensable disability rating for his service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine in October 3, 2008, thereby initiating the claim currently on appeal.  The Board finds that during the pendency of the current appeal, the RO received VA outpatient treatment records from May 2006 to November 2008, in which the Veteran reported on May 30, 2006 that his lower back pains were getting worse, he had a "TENS" unit that did not help, and he worked at Wal-Mart and found difficulty lifting heavy things which had gotten worse.  This additional evidence, indicating that the Veteran applied for an increased disability rating prior to October 3, 2008, is sufficient to constitute an informal claim for increased compensation.  See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. §§ 3.156(b), 3.160(c) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  As such, the date of this May 30, 2006 VA outpatient treatment report "will be accepted as the date of receipt of [the] claim" for an increased disability rating.  38 C.F.R. § 3.157(b)(1).  For purposes of this appeal, the Board determines that the date of receipt of the Veteran's claim for an increased disability rating for levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine is May 30, 2006.  Id; see also Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (defining a new claim for increase).  

With respect to the claim for an effective date earlier than October 3, 2008, for the assignment of a 40 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine, the Board finds that the preponderance of the evidence is against a finding that it was factually ascertainable that the Veteran's levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine warranted a 40 percent disability rating at any time prior to October 3, 2008, to include within the one year period prior to May 30, 2006 and from May 30, 2006 to October 3, 2008.  In this regard, the Board notes that prior to October 3, 2008, the objective medical evidence does not reflect any findings of unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine so as to warrant a 40 percent evaluation under Diagnostic Code 5239.  

While the VA outpatient treatment reports from May 2006 to November 2008 demonstrated the Veteran was treated for chronic low back pain and back pain with findings of pain at an eight out of 10 and kyphosis and the August 2009 private chiropractor's letter reflects that the Veteran presented on May 27, 2005 with symptoms of exacerbated, non-radicular low back pain from lifting which in the course of employment, none of these findings specifically reflect any limitation of motion or function of the back due to such pain, as listed in the 40 percent rating criteria.  In addition, the MRI findings in July 2006 revealed no evidence of central canal stenosis or neural foraminal narrowing without any disc herniations, and prominent ectactic nerve root sleeves at L5-S1 level bilaterally of which the clinical significance was unclear.  Moreover, the October 2008 VA outpatient treatment report found that the Veteran was last seen in primary care in 2006.  

With respect to the claim for an effective date earlier than May 30, 2006 for the assignment of a 10 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine, the Board finds that the preponderance of the evidence is against a finding that it was factually ascertainable that the Veteran's levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine warranted a 10 percent disability rating at any time prior to May 30, 2006, to include within the one year period prior to May 30, 2006.  In this regard, the Board notes that prior to May 30, 2006, the objective medical evidence does not reflect any findings of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height so as to warrant a 10 percent evaluation under Diagnostic Code 5239.  

In fact, the only evidence of treatment prior to May 30, 2006 includes the August 2009 private chiropractor's statement indicating he saw the Veteran in on May 27, 2005, at which time the Veteran had exacerbated the low back pain from lifting in the course of employment but it was non-radicular in nature, however, none of these findings specifically reflect any limitation of motion or function, muscle spasm, guarding, tenderness or vertebral fracture, occurred during the one-year from May 30, 2005.  Therefore the evidence during the one year period before the Veteran filed his claim for increase on May 30, 2006, does not meet the criteria for a 10 percent disability rating so as to warrant an effective date earlier than May 30, 2006, for the assignment of a 10 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine.  

As the earliest effective date assignable for Veteran's claim is one year prior to the date of his claim, in this case on May 30, 2005, the August 2009 chiropractor's statements regarding the Veteran's back condition in July 2004 do not indicate symptoms of an increase in his service-connected disability occurred during the one year period before he filed his claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2);  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Board also acknowledges the Veteran's contentions that that his current levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine with symptoms of pain and weakness had existed since his active service.  While the medical evidence of record prior to October 2008, to include from May 30, 2006 to October 3, 2008 and within a year prior to his claim for increase on May 30, 2005, reflects that the Veteran was treated at the VA for chronic back pain and chronic low back pain, there were no reports or findings of any limitation of motion or function related to such back pain and back symptoms so as to warrant a higher disability rating than those presently assigned.  Therefore the Board finds that, while the Veteran is competent to attest to his back symptoms, including pain and weakness, existing since his active service, he is neither competent to assess the degree of severity of his back injuries, as such an assessment of severity requires medical expertise, nor are these statements credible as they are inconsistent with the contemporaneous medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  

Thus, the Board finds that the criteria have not been met for an effective date earlier than October 3, 2008, for the assignment of a 40 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine and the criteria have not been met for an effective date earlier than May 30, 2006, for the assignment of a 10 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine.  The claims must therefore be denied, as the preponderance of the evidence is against them.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).





	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than October 3, 2008, for the assignment of a 40 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine is denied.

An effective date earlier than May 30, 2006, for the assignment of a 10 percent disability rating for service-connected levoscoliosis of the thoracolumbar spine with spondylosis of the thoracic spine is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


